Citation Nr: 1136205	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed right ear hearing loss.  

2.  Entitlement to service connection for a claimed left ear hearing loss.    

3.  Entitlement to service connection for a claimed low back disorder.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to November 1969.  He was awarded a Combat Action Ribbon and a Vietnam Service Medal.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a RO rating decision in March 2005.

In an April 2010 decision, the Board granted service connection for right shoulder degenerative changes.  The issues of service connection for a low back disorder and bilateral hearing loss were remanded to the RO for additional development of the record.  

In a June 2006 rating decision, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on May 28, 2004.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to his having bilateral hearing problems beginning after being exposed to harmful noise levels in connection with his combat service in the Republic of Vietnam and experiencing low back pain after suffering recurrent injury and trauma incident to participation in combat with the enemy in the Republic of Vietnam.  

2.  The Veteran is shown as likely as not to have manifested a left ear hearing loss disability that was due to the exposure to excessive noise levels during service including in connection with his combat with the enemy while serving in the Republic of Vietnam.  

3.  The Veteran is not shown to have a right ear hearing loss disability for VA compensation purposes.  

4.  The currently demonstrated lumbar spine degenerative disc disease is shown as likely as not to be due to repeated injuries sustained in connection with the Veteran's strenuous duties in service including during combat with the enemy in the Republic of Vietnam.    



CONCLUSIONS OF LAW

1.  The claim of service connection for a right hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a left ear hearing loss is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by lumbar degenerative disc disease is due to disease or injury that was incurred in his combat service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in February 2004, prior to the initial adjudication of the claim, and in June 2005, March 2006, and September 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the March 2006 letter. 

The claims were readjudicated in the February 2007 and June 2011 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied. All available service treatment records were obtained.  The VA treatment records and Social Security Administration records are associated with the claims folder.  There is no identified relevant evidence to be obtained.

The Veteran underwent VA examinations in 2005 and 2010 to obtain medical evidence as to the nature and likely etiology of the claimed low back and hearing loss disabilities.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a sensorineural hearing loss or arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initially, it must be noted that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  


Entitlement to service connection for hearing loss

The Veteran asserts that, in service, he suffered injury to his ears that led to the development of a bilateral hearing loss.  He reports being exposed to weapons fire and doing underwater diving while on active duty as a Navy Seal and during two combat tours in Vietnam.  

At the VA examination in November 2010, the Veteran reported that he was exposed to small arms fire and mortar attacks in service.  He reported being in close proximity to mortar detonations and experiencing a temporary hearing loss that eventually recovered after a few days.  He indicated that he perforated two eardrums during diving exercises in the 1960's.  

The service records show that the Veteran served in the Republic of Vietnam and was awarded a Combat Action Ribbon.  His military occupation was diver.  The Veteran's statements are consistent with his circumstances of service.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The Board also notes that the Veteran is competent to describe first hand experiences such as being exposed noise from weapons and mortar attacks and he is competent to report symptoms of decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Thus, the Board finds that the Veteran was exposed to acoustic trauma in service and such duties and actions are consistent with his combat service.

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required. Wade v. West, 11 Vet. App. 302 (1998).  

The service treatment records reflect treatment for otitis media and pain in the ears; however, they are negative for findings of a hearing loss during this period. 

VA treatment records reflect ongoing treatment for bilateral hearing loss but there is no evidence of current hearing loss pursuant to 38 C.F.R. § 3.385.  

With hearing loss claims VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

On the authorized VA audiological evaluation in November 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
20
LEFT
10
5
0
15
15

Speech audiometry revealed Maryland CNC word list speech recognition score of 100 percent in the left ear and 98 percent in the right ear.  

The diagnosis was that of clinically normal hearing in the left ear and unilateral sensorineural hearing loss in the right ear which was not disabling pursuant to 38 C.F.R. § 3.385.  

The VA examiner opined that the hearing loss in the right ear was not related to service.  The examiner noted that the claims file and the service treatment records were reviewed.  The examiner indicated that, on exit, the Veteran had what was considered to be normal hearing using whispered voice test.  

The examiner noted that whispered voice test does not accurately test hearing in the higher frequencies and therefore, true hearing thresholds on exit could not be determined.  

The examiner added that the Veteran did have noise exposure while in service however, there were no documented complaints of hearing loss in the military.  The examiner opined that, due to the fact that the Veteran had normal hearing in at least one ear and mild high frequency hearing loss at only one pitch in the other ear, it was less likely than not that the Veteran's current hearing loss is related to military service and is more likely a result of the aging process (presbycusis).  

However, during an earlier authorized VA audiological evaluation in August 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
20
15
15
20
15

Speech audiometry revealed Maryland CNC word list speech recognition score of 92 percent in the left ear and 94 percent in the right ear.  

The diagnosis was that of hearing within normal limits with only a deficit of 92 percent word recognition in the left ear.  The VA examination report indicates that otoscopy was unremarkable.  Tympanometry revealed normal ear pressure and function.   

The examiner opined that, taking into consideration the Veteran's military noise exposure, and the otitis noted in service treatment records, the word recognition deficit the Veteran experiences in his left ear was at least as likely as not due to acoustic trauma and barotrauma experienced during military service.  

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  Moreover, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability.  

In this case, the medical evidence does not demonstrate that the Veteran has a right ear hearing loss disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, on this record, the claim of service connection for a right ear loss must be denied in accordance with the applicable regulation.  

However, on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not manifested a left ear hearing disability that was due to excessive noise exposure during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a left ear hearing loss is warranted.  


Entitlement to service connection for a lumbar spine disorder

The Veteran contends that he currently experiences low back disability that had its onset in service.  As noted, the Veteran is shown to have had combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).  

There is evidence of a current diagnosis of a low back disability.  The August 2005 VA examination report shows diagnoses of lower back strain and degenerative disc disease.  

A February 2006 Magnetic Resonance Imaging (MRI) shows findings of degenerative disc disease and disk protrusion at L3-L4, disk bulges at the upper lumbar spine, broad based disc bulge at L4-L5, and facet degenerative changes and hypertrophy identified at L3-L4 and L4-L5.  

The November 2010 VA examination report noted a diagnosis of lumbar degenerative disc disease.  The VA examination reports related the symptoms of back pain to the lumbar spine degenerative disc disease.  

The service treatment records are negative for findings complaint or findings of a low back injury or disorder.  However, the Veteran has presented competent and credible testimony that his symptoms of low back pain began during and continued after service.  

The August 2005 VA examination report noted the Veteran statements that his first episode of low back pain began in 1978.  He did not remember any specific injury in service, but believed that some of the maneuvers predisposed him to develop a lower back condition.  

In an April 2006 statement, the Veteran stated that it was not true that he had not had back problems until 1978.  He reported having many problems before 1978 that were not as debilitating.  He reported having "continuous problems with his back from my separation from active duty to now."   

A February 2006 VA chiropractic treatment record indicates that the Veteran reported chronic history of lumbosacral pain and radicular pain that began in the 1970's.  He identified no specific incident which initiated his symptomatolgy; however, over the last 35 years, he had various exacerbations and remissions.  

At the November 2010 VA examination, the Veteran reported having a gradual onset of pain in the back with no specific injury.  His back went out on him in the 1970's, and he had been seeing a chiropractor on and off ever since service.   

In the present case, the Board finds that the Veteran is competent to provide lay testimony as to the onset of his observable back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  

In connection with a November 2010 VA examination, the examiner opined that it was less likely than not that the Veteran's back disability was caused by or the result of military service.  

The basis of the opinion was that the Veteran himself stated that the back did not begin to bother him until after his time in the military and the Veteran's separation examination dated in November 1969 stated that examination of the spine was normal except for a lumbosacral scar.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing the current lumbar spine disc disease as likely as not is due to recurrent injuries sustained in connection with the Veteran's strenuous duties during service, including as incident to his participating in combat with the enemy in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative disc disease is warranted.   



ORDER

The claim of service connection for a right ear hearing loss is denied by law.  

Service connection for a left ear hearing loss is granted.  

Service connection for lumbar spine degenerative disc disease is granted.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


